



Exhibit 10.7
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
(Long Term Incentive)
UNDER THE CITRIX SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN
Name of Awardee: [Name]
Award Date: March 30, 2016
Number of Restricted Stock Units at 100% Attainment: [Number of Units] (the
“Target Award”)
Performance Period: March 31, 2016 - March 30, 2019
Interim Performance Period: March 31, 2016 - September 29, 2017
Opening Average Share Value: $[_____]


Pursuant to the Citrix Systems, Inc. 2014 Equity Incentive Plan (as amended from
time to time, the “Plan”), Citrix Systems, Inc. (the “Company”) hereby grants an
Award (as defined in the Plan) of Restricted Stock Units (as defined in the
Plan) to the awardee named above (“Awardee”). Upon acceptance of this Agreement,
including any appendix for Awardee’s country (the “Appendix” and together with
this Agreement, the “Award Agreement”), Awardee shall receive the number of
Restricted Stock Units specified above, subject to the restrictions and
conditions set forth in this Award Agreement and in the Plan.


1.Vesting.


(a)No portion of this Award may be settled until the Committee has determined
the portion that has vested. Except as otherwise provided herein, the number of
Restricted Stock Units vested shall be based on the Company’s performance during
the Performance Period specified below and, except as provided in Section 4(b),
shall be further subject to Awardee’s continuous employment relationship with
the Company or its Affiliates through the conclusion of the Performance Period.
As used herein, “Performance Period” shall mean the three-year performance
period indicated above.


(b)At the end of the Interim Performance Period, as indicated above, the
Committee, as promptly as practicable (but in no event later than 60 days)
following the conclusion of the Interim Performance Period, shall determine the
number of Restricted Stock Units that would be deemed earned upon the final day
of the Interim Performance Period in accordance with Section 2(a), if all
references to the Performance Period instead referred to the Interim Performance
Period, and all such calculations referenced the Interim Performance Period in
lieu of the Performance Period. The lesser of (i) such number of Restricted
Stock Units calculated and (ii) 33% of the Target Award shall be deemed earned
(the “Interim Earned RSUs”) but such Interim Earned RSUs shall remain subject to
Awardee’s continuous employment relationship with the Company or its Affiliates
through the conclusion of the Performance Period. As used herein, “Interim
Performance Period” shall mean the 18-month interim performance period indicated
above.


(c)The Committee, as promptly as practicable (but in no event later than 60
days) following the conclusion of the Performance Period, shall determine the
number of Restricted Stock Units that would vest upon the final day of the
Performance Period (the “Vesting Date”) in accordance with Section 2 (such
number of RSUs, the “Full Period RSUs”). On the Vesting Date, the greater of (i)
the Full Period RSUs, or (ii) the Interim Earned RSUs, shall vest in one
installment. For the avoidance of doubt, Awardee shall receive either the
Interim Earned RSUs or the Full Period RSUs, but not both. Awardee shall forfeit
any portion of this Award that is not vested upon the conclusion of the
Performance Period.


2.Performance Criteria and Attainment Levels.


(a)Except as set forth in Sections 1(b), 2(b), and 4(b) below, the attainment
level under this Restricted Stock Unit Award will be determined during the first
60 days immediately following the end of the





--------------------------------------------------------------------------------





Performance Period and will be based on the Annualized TSR Percentage and
Relative TSR Percentile set forth below. The number of Restricted Stock Units
vested as a percentage of the Target Award shall be determined in accordance
with the following table:
 
 
Annualized TSR Percentage
 
 
Negative
0-4.99%
5%
10%
20%
30%
Relative TSR Percentile
Less than 60th Percentile
0%
0%
50%
100%
150%
200%
60th to 74.9th Percentile
25%
50%
75%
100%
150%
200%
75th to 84.9th Percentile
50%
75%
100%
100%
150%
200%
85th Percentile or higher
75%
100%
100%
100%
150%
200%



In the event that the Annualized TSR Percentage is greater than 5 percent and
falls between two levels in the above table, linear interpolation shall be used
between columns to determine the number of Restricted Stock Units that vest.
(b)Upon an Acquisition (as defined in the Plan) that occurs prior to the end of
the Performance Period, the provisions of Section 3(d) of the Plan shall apply;
provided, however, that any determination by the Committee or Board that the
vesting of the Award shall accelerate shall provide that Awardee shall earn, and
shall immediately vest in, his or her Target Award, provided further, however,
that for purposes of this Section 2(b) only, the number of Restricted Stock
Units composing the Target Award shall be multiplied by a fraction, the
numerator of which shall be the number of full and partial months from the Award
Date to the effective date of the Acquisition and the denominator of which shall
be 36.


(c)As used herein, the following terms shall have the following respective
meanings:


“Annualized TSR Percentage” means the compounded annual growth rate, expressed
as a percentage (rounded down to the nearest tenth of a percent (0.1%)), in the
value per share of Stock during the Interim Performance Period or the
Performance Period due to the appreciation in the price per share of Stock and
dividends paid during such period, assuming dividends are reinvested. Where “D”
is the amount of dividends paid to a shareholder of record with respect to one
share of Stock during the Performance Period and N is the number of 12 month
periods that have elapsed during the Performance Period (which may not be a full
integer if computed in connection with Section 1(b)), the Annualized TSR
Percentage is calculated as follows:
[capture3.jpg]
“Closing Average Share Value” means the average of the closing price of one
share of Stock over the 20 consecutive trading days ending on and including the
last day of the Performance Period (or if such date is not a trading day, the
most recent trading day immediately preceding such date).
“Disability” means Awardee’s termination of employment from the Company or its
Affiliates after becoming eligible to receive benefits under the Company’s or an
Affiliate’s then current long-term disability plan applicable to such Awardee.
“Index Companies” means the companies included in the S&P Computer Software
Select Index, but specifically excluding the Company, throughout the Performance
Period.
“Opening Average Share Value” means the average of the closing price of one
share of Stock over the 20 consecutive trading days ending on and including the
Award Date, as indicated above.





--------------------------------------------------------------------------------





“Relative TSR Percentile” means the Company’s Annualized TSR Percentage during
the Performance Period relative to the Annualized TSR Percentage of the Index
Companies during the Performance Period. The Relative TSR Percentile will be
determined by ranking the Company and the Index Companies from highest to lowest
according to their respective Annualized TSR Percentages. After this ranking,
the percentile performance of the Company relative to the Index Companies will
be determined as follows:
[capture4.jpg]
where:
“P” represents the percentile performance calculated to the first decimal.

“N” represents the number of Index Companies.
“R” represents the Company’s ranking among the Index Companies where the Index
Companies are ranked from the highest Annualized TSR Percentage to the lowest.
“Retirement” means Awardee’s termination of employment from the Company or its
Affiliates after attainment of the age of 65 and provided that Awardee has at
such time completed at least four years of service with the Company or its
Affiliates.
“Stock” means a share of the Company’s common stock, par value $.001 per share.
3.Issuance of Stock.


(a)    Subject to determination of attainment levels by the Committee or
pursuant to Section 2(b) upon an Acquisition, each vested Restricted Stock Unit
entitles Awardee to receive one share of Stock.
(b)    Within a reasonable amount of time after the Committee has made the
determination pursuant to Section 2 or pursuant to Section 2(b) upon an
Acquisition (but in no event later than two and one-half months after the year
in which the Vesting Date or the Acquisition occurs, as applicable), Awardee’s
name shall be entered as the stockholder of record on the books and records of
the Company with respect to the shares of Stock underlying the Restricted Stock
Units earned in accordance with Sections 2 and 3(a) and upon compliance to the
satisfaction of the Committee with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on Awardee.
(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to Section 3(b) above, Awardee shall not have any rights as a holder of the
shares of Stock underlying this Award, including but not limited to voting
rights.
(d)    If on any date the Company shall pay any cash dividend on shares of
Stock, the number of Restricted Stock Units credited to Awardee shall, as of
such date, be increased by an amount (rounded to the nearest whole number)
determined by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;
X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;
Y = the cash dividend per share amount; and





--------------------------------------------------------------------------------





Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock. In the case of a
dividend payable in property other than shares of Stock or cash, the value of
such dividend per share of Stock shall be determined in good faith by the Board
and shall be converted to additional Restricted Stock Units based on the formula
above. Any additional Restricted Stock Units shall be subject to the vesting and
restrictions of this Award Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Award Agreement to which they
relate remain subject to such vesting and restrictions, and shall be promptly
forfeited to the Company if and when such Restricted Stock Units are so
forfeited.
4.Termination of Employment.


(a)If Awardee’s employment by the Company or any of its Affiliates (as defined
in the Plan) is voluntarily or involuntarily terminated (regardless of whether
an Awardee continues to be considered an employee under local labor laws) for
any reason other than Disability, death or Retirement prior to the end of the
Performance Period, Awardee’s right in any Restricted Stock Units that are not
vested shall automatically terminate as of the date that Awardee is no longer
actively employed by the Company and its Affiliates as determined by the
Committee or any of its delegatees in its, his or her sole discretion (the
“Termination Date”), and such Restricted Stock Units shall be canceled and shall
be of no further force and effect.


(b)If Awardee’s termination of employment is on account of Disability, death or
Retirement prior to the end of the Performance Period, Awardee shall not forfeit
his or her Award and shall remain eligible to earn his or her Award, subject to
the requirements of Section 2; provided, however, that the number of Restricted
Stock Units determined pursuant to Section 2 by the Committee shall be
multiplied by a fraction, the numerator of which shall be the full and partial
months from the Award Date to Awardee’s Termination Date and the denominator of
which shall be 36. For the avoidance of doubt, an Awardee who, at the time of
such termination, has attained the age of 65 but has not completed at least four
years of service with the Company shall not be deemed to have been terminated on
account of Retirement and Section 4(a) above shall apply.


(c)In the event of Awardee’s termination of employment after the Performance
Period, the Company, as soon as practicable following the date of such
termination (the “Termination Date”) (but in no event later than two and
one-half months after the end of the Performance Period) shall issue shares of
Stock to Awardee (or Awardee’s designated beneficiary or estate executor, as
applicable, in the event of Awardee’s death) with respect to any Restricted
Stock Units which, as of the Termination Date, have been earned but for which
shares of Stock had not yet been issued to Awardee.


5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Award Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


6.Transferability. This Award Agreement and the Award are personal to Awardee,
non-assignable and not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. If
Awardee is a U.S. employee (as determined by the Committee or any of its
delegatees in its, his or her sole discretion), Awardee may be permitted to
designate a beneficiary with respect to the shares of Stock to be issued upon
vesting of the Award.


7.Tax Withholding. Regardless of any action the Company, or if different,
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other





--------------------------------------------------------------------------------





tax-related items related to Awardee’s participation in the Plan and legally
applicable to Awardee (“Tax-Related Items”), Awardee acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and that such liability may exceed the amount actually withheld
by the Company or the Employer. Awardee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the issuance of Stock upon settlement
of the Restricted Stock Units, the subsequent sale of Stock and the receipt of
any dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Awardee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Awardee has
become subject to tax in more than one jurisdiction between the Award Date and
the date of any relevant taxable or tax withholding event, as applicable,
Awardee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.


Awardee’s Tax-Related Items subject to a withholding obligation by the Company
and/or the Employer shall be satisfied through a net issuance of shares. The
Company shall withhold from shares of Stock to be issued to Awardee a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
Tax-Related Items due. Alternatively, or in addition, the Company or the
Employer may decide in their sole and absolute discretion to satisfy Awardee’s
obligation for Tax-Related Items by one or a combination of the following: (i)
withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Awardee’s behalf
pursuant to this authorization); or (ii) in any other way set forth in Section
15 of the Plan.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Awardee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding Stock, for tax purposes,
Awardee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of shares is
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of Awardee’s participation in the Plan.
Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Stock or the proceeds of the sale of Stock, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.
8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Awardee’s participation in the Plan, or Awardee’s acquisition or sale of the
underlying Stock. Awardee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.


9.Data Privacy. By entering into this Award Agreement, Awardee explicitly,
voluntarily and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purpose of
implementing, administering and managing Awardee’s participation in the Plan.


Awardee understands that the Employer, the Company and its Affiliates may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
or any shares held in the Company, and details of all Awards or other
entitlement to shares awarded, canceled, exercised, vested, unvested, or
outstanding in Awardee’s favor (“Data”), for the exclusive purpose of managing
and administering the Plan.





--------------------------------------------------------------------------------





Awardee further understands that the Employer, the Company and/or its Affiliates
will transfer Data among themselves as necessary for the exclusive purposes of
implementation, administration and management of Awardee’s participation in the
Plan, and that the Employer, the Company and/or its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan, including Fidelity Stock Plan
Services, LLC or such other stock plan service provider as may be selected by
the Company (“Data Recipients”).
Awardee understands that the Data Recipients may be located in Awardee’s country
or elsewhere, including outside the European Economic Area, and that the Data
Recipient’s country (e.g., the United States) may have different data privacy
laws and protections. Awardee understands that, if Awardee resides outside the
United States, Awardee may request a list with the names and addresses of Data
Recipients by contacting in writing Awardee’s local human resources
representative. Awardee authorizes the Data Recipients to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the purposes of
implementing, administering, and managing Awardee’s participation in the Plan.
Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage Awardee’s participation in the Plan.
Awardee understands that, if Awardee resides outside the United States, Awardee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data to make the
information contained therein factually accurate, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Awardee’s
local human resources representative.
Further, Awardee understands that Awardee is providing the consents herein on a
purely voluntary basis. If Awardee does not consent, or if Awardee later seeks
to revoke the consents, Awardee’s employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the consents is that the Company would not be able to
grant Restricted Stock Units or other equity awards to Awardee or administer or
maintain such awards. Therefore, Awardee understands that refusing or
withdrawing the consents may affect Awardee’s ability to participate in the
Plan. For more information on the consequences of Awardee’s refusal to consent
or withdrawal of consent, Awardee understands that Awardee may contact in
writing Awardee’s local human resources representative.
10.Nature of Grant. In accepting the Restricted Stock Units, Awardee expressly
acknowledges, understands and agrees to the following:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;


(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other awards have been granted in the past;


(c)all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Company;


(d)this Award Agreement does not confer upon Awardee any rights with respect to
continuation of employment by the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment or service
relationship (if any) at any time;


(e)the Restricted Stock Unit grant and Awardee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Affiliate;


(f)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


(g)Awardee is voluntarily participating in the Plan;





--------------------------------------------------------------------------------







(h)for Awardees who reside outside the U.S., the following additional provisions
shall apply:


(i)the Restricted Stock Units and any shares of Stock acquired under the Plan,
and the income and value of same, are not intended to replace any pension rights
or compensation;


(ii)Restricted Stock Units and the underlying shares of Stock, and the income
and value of same, are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company or to the Employer
and are outside the scope of Awardee’s employment contract, if any;


(iii)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of Awardee’s
employment or service by the Company or the Employer (whether or not in breach
of local labor laws) and in consideration of the grant of the Restricted Stock
Units to which Awardee is otherwise not entitled, Awardee irrevocably agrees
never to institute any claim against the Company or any Affiliate, waives his or
her ability, if any, to bring any such claim and releases the Company and any
Affiliate from any such claim, if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Awardee shall be deemed to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims; and


(iv) neither the Employer, the Company nor its Affiliates shall be liable for
any foreign exchange rate fluctuation between Awardee’s local currency and the
United States Dollar that may affect the value of the Award or any amounts due
to Awardee pursuant to the settlement of the Award, the subsequent sale of any
shares of Stock acquired under the Plan or the receipt of any dividends or
dividend equivalents.


11.Miscellaneous.


(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the last address on record at the
Employer, or in either case at such other address as one party may subsequently
furnish to the other party in writing or such other form as may be specified by
the Company.


(b)The Committee may amend the terms of this Award Agreement, prospectively or
retroactively, provided that the Award Agreement as amended is consistent with
the terms of the Plan, but no such amendment shall impair Awardee’s rights under
this Award Agreement without Awardee’s consent; provided, further, however that,
irrespective of any actual or potential impairment of Awardee’s rights under
this Award Agreement, the Committee in its sole and absolute discretion may
prospectively or retroactively amend any performance goal related to this Award,
including, without limitation, in connection with strategic transactions.


(c)This Award Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of Awardee.


(d)This Award Agreement may be executed in one or more counterparts, all of
which together shall constitute one instrument. This Award Agreement and the
Plan together constitute the entire agreement between the parties relative to
the subject matter hereof, and supersede all proposals written, oral or
electronic relating to the subject matter hereof; provided, however, that, to
the extent inconsistent with the terms hereof, any change of control agreement
between the Company and Awardee shall take precedence and supersede the terms
hereof.


12.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.







--------------------------------------------------------------------------------





13.Language. If Awardee has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


14.Governing Law and Venue. The Restricted Stock Units and this Award Agreement
shall be construed and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.


For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Florida and agree that such litigation shall be conducted in the
courts of Broward County, Florida, or the federal courts for the United States
for the Southern District of Florida, where this grant is made and/or to be
performed.
15.Appendix. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in any Appendix to this Award Agreement for Awardee’s country. Moreover,
if Awardee relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Awardee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.


16.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Awardee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Awardee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


17.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


18.Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges that,
depending on Awardee’s country, Awardee may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell the shares of Stock or rights to shares of Stock under the Plan
during such times as Awardee is considered to have “inside information”
regarding the Company (as defined by the laws in Awardee’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Awardee acknowledges that it is Awardee’s responsibility to
comply with any applicable restrictions, and Awardee is advised to speak to his
or her personal advisor on this matter.


19.Waiver. Awardee acknowledges that a waiver by the Company of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
Awardee or any other awardee.


By electronically accepting the Award Agreement and participating in the Plan,
Awardee agrees to be bound by the terms and conditions in the Plan and this
Award Agreement, including the Appendix. Within six months of the Award Date, if
Awardee has not electronically accepted this Award Agreement on Fidelity.com’s
website, or the website of any other stock plan service provider appointed by
the Company, then this award shall automatically be deemed accepted, and Awardee
shall be bound by the terms and conditions in the Plan and this Award Agreement,
including the Appendix.







--------------------------------------------------------------------------------





APPENDIX


Citrix Systems, Inc.
2014 Equity Incentive Plan
Global Restricted Stock Unit Agreement
Additional Terms and Conditions


Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Award Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to Awardee under the Plan if Awardee resides
and/or works in one of the countries listed below. If Awardee is a citizen or
resident (or is considered as such for local law purposes) of a country other
than the country in which Awardee is currently residing and/or working, or if
Awardee relocates to another country after the grant of the Restricted Stock
Units, the Company shall, in its discretion, determine to what extent the terms
and conditions contained herein shall apply.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Awardee should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Awardee not rely on the information in this Appendix as
the only source of information relating to the consequences of Awardee’s
participation in the Plan because the information may be out of date at the time
that the Restricted Stock Units vest or Awardee sells shares of Stock acquired
under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Awardee’s particular situation, and the Company is not in a position to
assure Awardee of a particular result. Accordingly, Awardee is advised to seek
appropriate professional advice as to how the relevant laws in Awardee’s country
may apply to his or her situation.
Finally, if Awardee is a citizen or resident (or is considered as such for local
law purposes) of a country other than the one in which he or she is currently
working and/or residing, or if Awardee relocates to another country after the
Restricted Stock Units are granted, the information contained herein may not be
applicable to Awardee.
ARGENTINA
Notifications
Securities Law Information. Neither the Restricted Stock Units nor the
underlying shares of Stock are publicly offered or listed on any stock exchange
in Argentina. This offer is private and not subject to the supervision of any
Argentine governmental authority.
Exchange Control Information. Following the sale of shares of Stock or the
receipt of any cash dividends, Awardee may be subject to certain restrictions in
bringing such funds back into Argentina. The Argentine bank handling the
transaction may request certain documentation in connection with the request to
transfer proceeds into Argentina (e.g., evidence of the sale, proof of the
source of the funds used to purchase the shares of Stock, etc.) and under
certain circumstances may require that 30% of the amount transferred into
Argentina be placed in a non-interest bearing U.S. dollar deposit account for a
holding period of 365 days.
Awardee is solely responsible for complying with the exchange control rules that
may apply in connection with Awardee’s participation in the Plan. Prior to
transferring proceeds into Argentina, Awardee is strongly advised to consult his
or her local bank and/or personal legal advisor to confirm the applicable
requirements. Awardee should





--------------------------------------------------------------------------------





note that the interpretations of the applicable Argentine Central Bank
regulations vary by bank and that exchange control rules and regulations are
subject to change without notice.
Foreign Asset/Account Reporting Information. Awardee must report any shares of
Stock acquired and held on December 31 of each year on Awardee’s annual tax
return for that year.
AUSTRALIA
Terms and Conditions
Data Privacy. This provision supplements the “Data Privacy” section of the Award
Agreement:
The Company can be contacted at 851 West Cypress Creek Road, Fort Lauderdale,
Florida 33309, United States of America. The Australian Employer can be
contacted at Citrix Systems Asia Pacific Pty Ltd Level 3, 1 Julius Avenue,
Riverside Corporate Park, North Ryde, NSW 2113, Australia.
Awardee’s personal information will be held in accordance with the Company’s
privacy policy, a copy of which can be obtained by contacting the Company or the
Australian Employer at the address listed above. The Company’s privacy policy
contains, among other things, details of how Awardee can access and seek
correction of personal information held in connection with this Award Agreement.
Awardee understands and agrees that Data may be transferred to recipients
located outside of Australia, including the United States and any other country
where the Company has operations.
Notifications
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of Awardee.
Securities Law Information. If Awardee acquires Stock pursuant to the Restricted
Stock Units and offers his or her shares of Stock for sale to a person or entity
resident in Australia, Awardee’s offer may be subject to disclosure requirements
under Australian law. Awardee should obtain legal advice on his or her
disclosure obligations prior to making any such offer.
AUSTRIA
Notifications
Exchange Control Information. If Awardee holds shares of Stock obtained through
the Plan or otherwise outside of Austria, Awardee may be required to submit
periodic reports to the Austrian National Bank, depending on the value of the
shares held outside Austria. An exemption applies if the value of the shares of
Stock as of any given quarter does not exceed €30,000,000 or as of December 31
of each year does not exceed €5,000,000. If the former threshold is exceeded,
quarterly obligations are imposed, whereas if the latter threshold is exceeded,
annual reports must be given. The deadline for filing the annual report is
January 31 of the following year.
When shares of Stock are sold or cash dividends are paid on the shares of Stock,
there may be exchange control obligations if the cash received is held outside
Austria. If the transaction volume of all Awardee’s accounts abroad exceeds
€3,000,000, the movements and balances of all accounts must be reported monthly,
as of the last day of the month, on or before the fifteenth day of the following
month.
Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Award Agreement and the
Plan, Awardee may be entitled to revoke his or her acceptance of the Award
Agreement under the conditions listed below:





--------------------------------------------------------------------------------





(i)    The revocation must be made within one week after Awardee accepts the
Award Agreement.
(ii)    The revocation must be in written form to be valid. It is sufficient if
Awardee returns the Award Agreement to the Company or the Company’s
representative with language that can be understood as Awardee’s refusal to
conclude or honor the Award Agreement, provided the revocation is sent within
the period set forth above.
BELGIUM
Notifications
Foreign Asset/Account Reporting Information. Awardee is required to report any
securities (e.g., shares of Stock) or bank accounts opened and maintained
outside Belgium on his or her annual tax return.
BRAZIL
Terms and Conditions
Nature of Grant. In accepting the grant of the Restricted Stock Units, Awardee
agrees that he or she is making an investment decision, the shares of Stock will
be issued to Awardee only if the vesting conditions are met and any necessary
services are rendered by Awardee over the vesting period, and the value of the
underlying shares of Stock is not fixed and may increase or decrease in value
over the vesting period without compensation to Awardee. 
Compliance with the Law. In accepting the grant of the Restricted Stock Units,
Awardee acknowledges his or her agreement to comply with applicable Brazilian
laws and to pay any and all applicable tax associated with the Restricted Stock
Units, the sale of the shares of Stock acquired under the Plan, and the receipt
of any cash dividends paid on such shares of Stock.
Notifications
Exchange Control Information. If Awardee is a resident or domiciled in Brazil,
he or she will be required to submit an annual declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights is equal to or greater than US$100,000. Assets and rights
that must be reported include shares of Stock.
BULGARIA
Notifications
Exchange Control Information.  If Awardee receives a payment related to the Plan
in Bulgaria in excess of BGN100,000 (or its equivalent in another currency,
e.g., U.S. dollars), he or she is required to submit a form with information
regarding the source of the income to the bank receiving such payment for
statistical purposes upon transfer or within 30 days of receipt.  The Awardee
should contact his or her bank in Bulgaria for additional information regarding
this requirement. 
In addition, Awardee is required to report annually to the Bulgarian National
Bank (“BNB”) as of March 31 by filing statistical forms regarding their
receivables in bank accounts abroad as well as their securities abroad (e.g.,
shares of Stock acquired under the Plan) if the total sum of all receivables and
amount of securities is equal to or exceeds BGN50,000 as of the previous
calendar year-end.
CANADA
Terms and Conditions
Payment of Restricted Stock Units. This provision supplements the “Issuance of
Stock” section of the Award Agreement:





--------------------------------------------------------------------------------





The grant of the Award does not provide any right for Awardee to receive a cash
payment and the Restricted Stock Units are payable in Stock only.
Termination of Service. The following provision supplements the “Termination of
Employment” section of the Award Agreement:
In the event of the termination of Awardee’s employment (whether or not in
breach of local labor laws), Awardee’s right to vest in the Restricted Stock
Units to, if any, will terminate effective as of the date that is the earliest
of (1) the date Awardee’s employment is terminated, (2) the date Awardee
receives notice of termination from the Employer, or (3) the date Awardee is no
longer actively providing service, regardless of any notice period or period of
pay in lieu of such notice required under the employment laws in the
jurisdiction where Awardee is employed or providing services or the terms of
Awardee’s employment contract, if any; the Committee, or an officer of the
Company to whom it delegates authority to administer the Plan, shall have the
discretion to determine when Awardee is no longer actively providing service for
purposes of the Award (including whether Awardee may still be considered to be
providing service while on a leave of absence).
The following provision will apply if Awardee is a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la
convention.
Data Privacy. This provision supplements the “Data Privacy” section of the Award
Agreement:
Awardee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Awardee further authorizes the Company, the Employer and/or any Affiliate to
disclose and discuss such information with their advisors. Awardee further
authorizes the Company, the Employer and/or any Affiliate to record such
information and to keep such information in Awardee’s employment file.
Notifications
Securities Law Information. Awardee is permitted to sell Stock acquired under
the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Stock acquired under the Plan takes place outside of
Canada.
Foreign Asset/Account Reporting Information. If the total value of Awardee’s
foreign property (including cash held outside of Canada or shares of Stock)
exceeds C$100,000 at any time during the year, Awardee must report all of his or
her foreign property on Form T1135 (Foreign Income Verification Statement) by
April 30 of the following year. Foreign property may also include the unvested
portion of the Restricted Stock Units. Awardee should consult with his or her
personal tax advisor to determine the reporting requirements.
CHILE
Notifications
Securities Law Information. Neither the Company nor Stock purchased under the
Plan are registered with the Chilean Registry of Securities or under the control
of the Chilean Superintendence of Securities.
Exchange Control and Tax Information. Awardee must comply with the exchange
control and tax reporting requirements in Chile when sending funds into the
country in connection with the sale of shares of Stock pursuant to the Plan, and
register any investments with the Chilean Internal Revenue Service (the “CIRS”).





--------------------------------------------------------------------------------





Awardee is not required to repatriate funds obtained from the sale of Stock or
the receipt of any cash dividends. However, if Awardee decides to repatriate
such funds, he or she must do so through the Formal Exchange Market (i.e., a
commercial bank or registered foreign exchange office) if the funds exceed
US$10,000. In such case, Awardee must report the payment to a commercial bank or
registered foreign exchange office receiving the funds. The commercial bank or
registered foreign exchange office will then submit an affidavit to the Central
Bank within a day of receipt of the foreign currency.
If Awardee’s aggregate investments held outside of Chile exceed US$5,000,000
(including the investments made under the Plan), he or she must report the
investments to the Central Bank. Annex 3.1 of Chapter XII of the Foreign
Exchange Regulations must be used to file this report.
Annual Tax Reporting Information. The CIRS requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad which they will use as
a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statements are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” The CIRS
recently confirmed that if Awardee is not a Chilean citizen and has been
resident in Chile for less than three years, that Awardee is exempt from the
requirement to file Tax Form 1853. These sworn statements must be submitted
electronically through the CIRS’ web page at www.sii.cl.
CHINA
Terms and Conditions
The following terms and conditions will apply if Awardee is subject to exchange
control restrictions and regulations in the PRC, as determined by the Committee,
or an officer of the Company to whom it has delegated authority to administer
the Plan, in its sole discretion.
Immediate Sale of Shares. This provision supplements the “Issuance of Stock”
section of the Award Agreement:
To facilitate compliance with regulatory requirements in the PRC, Awardee agrees
that any shares of Stock to be issued upon vesting of the Restricted Stock Units
may be immediately sold at vesting or, at the Company’s discretion, at a later
time. Awardee further agrees that the Company is authorized to instruct its
designated broker to assist with the sale of such shares of Stock (on Awardee’s
behalf pursuant to this authorization), and Awardee expressly authorizes
Fidelity Stock Plan Services, LLC or such other broker as may be designated by
the Company in the future to complete the sale of such shares. Awardee
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the shares of Stock at any particular price. Upon the
sale of the shares of Stock, the Company agrees to pay the cash proceeds from
the sale, less any brokerage fees or commissions, to Awardee in accordance with
applicable exchange control laws and regulations and provided any liability for
Tax-Related Items resulting from the vesting of the Restricted Stock Units has
been satisfied.
If the Company, in its discretion, does not exercise its right to require the
sale of shares of Stock upon vesting of the Restricted Stock Units, as described
in the preceding paragraph, Awardee understands and agrees that the Company may
require that any shares of Stock acquired by Awardee under the Plan be sold no
later than six (6) months after Awardee’s termination of employment, or within
any other such time frame as may be permitted by the Company or required by the
China State Administration of Foreign Exchange (“SAFE”). Awardee understands
that any shares of Stock acquired by Awardee under the Plan that have not been
sold within six (6) months of Awardee’s termination of employment may be sold by
the designated broker at the Company’s direction, pursuant to this authorization
by Awardee.
Exchange Control Requirements. Due to exchange control laws in the PRC, Awardee
understands and agrees that Awardee will be required to immediately repatriate
the cash proceeds from the sale of the shares of Stock or the receipt of any
dividends to the PRC. Awardee understands and agrees that such cash proceeds
will need to be repatriated to the PRC through a special exchange control
account established by the Company or one of its Affiliates in the PRC,





--------------------------------------------------------------------------------





and Awardee hereby consents and agrees that any proceeds from the sale of shares
of Stock or the receipt of any dividends may be transferred to such special
account prior to being delivered to him or her. The proceeds may be paid to
Awardee in U.S. dollars or local currency at the Company’s discretion. In the
event the proceeds are paid to Awardee in U.S. dollars, Awardee understands that
he or she will be required to set up a U.S. dollar bank account in China and
provide the bank account details to the Employer and/or the Company so that the
proceeds may be deposited into this account. If the proceeds are paid to Awardee
in local currency, Awardee agrees to bear any currency fluctuation risk between
the time the shares of Stock are sold or dividends are paid and the time the
proceeds are distributed to Awardee through any such special account.
Awardee further agrees to comply with any other requirements that may be imposed
by the Company in the future in order to facilitate compliance with exchange
control requirements in China.
DENMARK
Terms and Conditions
Nature of Grant. This provision supplements the “Nature of Grant” section of the
Award Agreement:
By accepting the Restricted Stock Units, Awardee acknowledges, understands, and
agrees that this grant relates to future services to be performed and is not a
bonus or compensation for past services.
Danish Stock Option Act. By accepting the Restricted Stock Units, Awardee
acknowledges that he or she has received the Employer Statement translated into
Danish, which is attached following the end of these sections and which is being
provided to comply with the Danish Stock Option Act.
Notifications
Securities Law Information and Tax Reporting Information. If Awardee holds Stock
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, Awardee is required to inform the Danish Tax Administration about the
account. For this purpose, Awardee must file a Form V (Erklaering V) with the
Danish Tax Administration. The Form V must be signed by Awardee and may be
signed by the applicable broker or bank where the account is held. In the likely
event that the broker or bank does not sign the Form V, Awardee is solely
responsible for providing certain details regarding the foreign brokerage
account and Stock in the account to the Danish Tax Administration as part of his
or her income tax return. By signing the Form V, Awardee authorizes the Danish
Tax Administration to examine the account.
In addition, if Awardee opens a brokerage account (or a deposit account with a
U.S. bank) for the purpose of holding cash outside Denmark, Awardee is also
required to inform the Danish Tax Administration about this account. To do so,
Awardee must file a Form K (Erklaering K) with the Danish Tax Administration.
The Form K must be signed both by Awardee and by the applicable broker or bank
where the account is held, unless an exemption from the broker/bank signature
requirement is granted by the Danish Tax Administration. It is possible to seek
the exemption on the Form K, which the Awardee should do at the time he or she
submits the Form K. By signing the Form K, Awardee (and the broker/bank to the
extent the exemption is not granted) undertakes an obligation, without further
request each year, to forward information to the Danish Tax Administration
concerning the content of the account. By signing the Form K, Awardee authorizes
the Danish Tax Administration to examine the account.
Foreign Asset/Account Reporting Information. If Awardee establishes an account
holding shares of Stock or cash outside of Denmark, Awardee must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (Please note that these obligations
are separate from and in addition to the obligations described above.)





--------------------------------------------------------------------------------





ARBEJDSGIVERERKLÆRING
Såfremt § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold (“Aktieoptionsloven”) omfatter din tildeling, er du
berettiget til i en særskilt skriftlig erklæring at modtage følgende oplysninger
om Citrix Systems, Inc.’s (“Selskabets”) aktieoptionsordning.
Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for din tildeling er nærmere beskrevet i
2014 Equity Incentive Plan (“Ordningen”) og i Global Restricted Stock Unit
Agreement (på dansk “Betinget Aktieoptionsaftale for deltagere uden for USA”)
(“Aftalen”), som du har fået udleveret.
1.Tidspunkt for tildeling af retten til at købe aktier.
Tidspunktet for tildelingen er den dato, hvor Selskabets bestyrelses
Vederlagsudvalg (“Udvalget”) godkendte tildelingen til dig og besluttede, at
tildelingen skulle træde i kraft.
2. Kriterier og betingelser for tildeling af retten til senere at købe aktier
Tildelingen af betingede aktieoptioner sker efter Udvalgets eget skøn. Ordningen
samt de under Ordningen tildelte betingede aktieoptioner har til formål at
hjælpe Selskabet og dets datterselskabet med at tiltrække samt fastholde det
bedst mulige personale til stillinger, der indebærer betydeligt ansvar, for
derved at give yderligere incitament til sådanne personer samt styrke Selskabets
forretningsmæssige fremgang. Udvalget kan frit vælge ikke at tildele dig
betingede aktieoptioner fremover. I henhold til bestemmelserne i Ordningen og
Aftalen har du ikke nogen ret til eller noget krav på fremover at få tildelt
betingede optioner.
3. Modningstidspunkt eller -periode
Dine betingede aktieoptioner modnes over en periode, forudsat at du fortsat er
ansat i eller arbejder for Selskabet eller en tilknyttet virksomhed, medmindre
optionen er modnet eller bortfaldet på et tidligere tidspunkt af de i Ordningen
anførte årsager og med forbehold for pkt. 5 i denne erklæring.
4.Udnyttelseskurs
Der skal ikke betales nogen udnyttelseskurs ved modning af tildelingen og
udstedelsen af aktier til dig.




EMPLOYER STATEMENT
If Section 3(1) of the Act on Stock Options in employment relations (the “Stock
Option Act”) applies to your award, you are entitled to receive the following
information regarding Citrix Systems, Inc.’s (the “Company”) stock option
program in a separate written statement.
This statement contains only the information mentioned in the Act while the
other terms and conditions of your award are described in detail in the 2014
Equity Incentive Plan (the “Plan”) and the Global Restricted Stock Unit
Agreement (the “Agreement”), which have been given to you.
                                                                                                                                . 1.
Grant of right to purchase stock
The grant date for your award is the date that the Compensation Committee of the
Board of Directors (the “Committee”) approved a grant for you and determined it
would be effective.
2. Terms or conditions for grant of rights to purchase of stock
The awards will be at the sole discretion of the Committee. The Plan and the
award granted under the Plan are intended to help the Company and its affiliates
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to such individuals and to
promote the success of the Company’s business. The Committee may decide, in its
sole discretion, not to make any award to you in the future. Under the terms of
the Plan and the Agreement, you have no entitlement or claim to receive future
awards.
3. Vesting date or period
Your award shall vest over a period time, provided you remain employed by or in
the service of the Company or an affiliate, unless your award has vested or has
terminated earlier for the reasons set forth in the Plan and subject to Section
5 of this statement.
4. Exercise price
No exercise price is payable upon the vesting of the award and the issuance of
shares of stock to you.








--------------------------------------------------------------------------------





5.    Din retsstilling i forbindelse med ansættelsesforholdets ophør
Såfremt din tildeling af betingede aktier er omfattet af bestemmelserne i
Aktieoptionsloven, vil din tildeling i tilfælde af din fratræden blive behandlet
i overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i
Aftalen er mere fordelagtige for dig end Aktieoptionslovens §§ 4 og 5. Såfremt
vilkårene i Aftalen er mere fordelagtige for dig, vil det være disse vilkår, der
er gældende for, hvordan din tildeling behandles i forbindelse med din
fratræden.
6.    Økonomiske aspekter ved at deltage i Ordningen
Tildelingen af betingede aktieoptioner har ingen umiddelbare økonomiske
konsekvenser for dig. Værdien af tildelingen indgår ikke i beregningen af
feriepenge, pensionsbidrag eller andre lovpligtige, vederlagsafhængige ydelser.
Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en finansiel risiko. Muligheden for at opnå en gevinst på
modningstidspunktet afhænger ikke alene af Selskabets økonomiske udvikling, men
også af, blandt andet, den generelle udvikling på aktiemarkedet.
CITRIX SYSTEMS, INC.
U.S.A.


5.    Your rights upon Termination of Employment
If the terms of the Stock Option Act are applicable to the award, the treatment
of the award upon termination of employment will be determined under Sections 4
and 5 of the Stock Option Act unless the terms contained in the Agreement are
more favorable to you than Sections 4 and 5 of the Stock Option Act. If the
terms contained the Agreement are more favorable to you, then such terms will
govern the treatment of the award upon termination of employment.
6.    Financial aspects of participating in the Plan
The award has no immediate financial consequences for you. The value of the
award is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.
Shares of stock are financial instruments and investing in stocks will always
have financial risk. The possibility of profit at the time of vesting will not
only be dependent on the Company’s financial development, but also on the
general development on the stock market, inter alia.
CITRIX SYSTEMS, INC.
U.S.A.





FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Consent to Receive Information in English. By accepting the Restricted Stock
Units, Awardee confirms having read and understood the Plan and Award Agreement,
including all terms and conditions included therein, which were provided in the
English language. Awardee accepts the terms of those documents accordingly.
En acceptant cette Restricted Stock Units, le Titulaire de l’Restricted Stock
Units confirme avoir lu et compris le Plan et le Contrat y relatifs, incluant
tous leurs termes et conditions, qui ont été transmis en langue anglaise. Le
Titulaire de l’Restricted Stock Units accepte les dispositions de ces documents
en connaissance de cause.
Notifications
Tax Information. The Restricted Stock Units are not intended to qualify for
special tax or social security treatment in France.





--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. If Awardee holds Stock outside of
France or maintains a foreign bank account, then Awardee is required to report
such to the French tax authorities when filing his or her annual tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with the sale of shares of Stock acquired under the Plan or the
receipt of any cash dividends, the report must be filed electronically by the
5th day of the month following the month in which the payment was received. The
form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English.
GREECE
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Payment of Restricted Stock Units. This provision supplements the “Issuance of
Stock” section of the Award Agreement:
The grant of the Award does not provide any right for Awardee to receive a cash
payment and the Restricted Stock Units are payable in Stock only.
Restriction on Sale. In the event Awardee’s Restricted Stock Units vest and
shares of Stock are issued to Awardee within six months of the Award Date,
Awardee agrees that he or she will not dispose of any shares acquired prior to
the six-month anniversary of the Award Date.
Notifications
Securities Law Information. Warning: The Restricted Stock Units and the shares
of Stock issued to Awardee at vesting of the Restricted Stock Units do not
constitute a public offer of securities and are available only to employees and
other service providers of the Company or an Affiliate.
Awardee should be aware that the contents of the Award Agreement and the Plan
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor have
they been reviewed by any regulatory authority in Hong Kong. Awardee is advised
to exercise caution in relation to participation in the Plan. The Restricted
Stock Units are intended only for the personal use of each Awardee who meets the
eligibility requirements under the Plan and may not be distributed to any other
person. If Awardee is in any doubt about any of the contents of the Award
Agreement or the Plan, he or she should obtain independent professional advice.
INDIA
Notifications
Exchange Control Information. Awardee understands that he or she must repatriate
any proceeds from the sale of Stock acquired under the Plan or any cash
dividends to India within 90 days after receipt. Awardee must obtain a foreign
inward remittance certificate (“FIRC”) from the bank where Awardee deposits the
foreign currency and must maintain the FIRC as evidence of the repatriation of
funds in the event the Reserve Bank of India, the Company or the Employer
requests proof of repatriation.





--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. Awardee is required to declare any
foreign bank accounts and assets (including shares of Stock acquired under the
Plan) on his or her annual tax return. Awardee should consult with his or her
personal tax advisor to determine his or her reporting requirements.
IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors and secretaries of
the Company’s Irish Affiliates are subject to certain notification requirements
under the Irish Companies Act. Directors, shadow directors and secretaries must
notify the Irish Affiliates in writing of their interest in the Company (e.g.,
Restricted Stock Units, shares of Stock, etc.) and the number and class of
shares or rights to which the interest relates within five days of the
acquisition or disposal of shares or within five days of becoming aware of the
event giving rise to the notification. This disclosure requirement also applies
to any rights or shares acquired by the director’s spouse or children (under the
age of 18).
ITALY
Terms and Conditions
Data Privacy. This provision replaces in its entirety the “Data Privacy” section
of the Award Agreement:
Data Privacy. Awardee understands that the Employer and/or the Company may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of shares of Stock held and the details of any
Restricted Stock Units or any other entitlement to Stock awarded, cancelled,
exercised, vested, unvested or outstanding (the “Data”) for the purpose of
implementing, administering and managing Awardee’s participation in the Plan.
Awardee is aware that providing the Company with Awardee’s Data is necessary for
the performance of the Award Agreement and that Awardee’s refusal to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect Awardee’s ability to participate in the Plan.
The Controller of personal Data processing is Citrix Systems, Inc., 851 West
Cypress Creek Road, Fort Lauderdale, Florida 33309, U.S.A., and, pursuant to
D.lgs 196/2003, its representative in Italy is Citrix Systems Italy SRL, with
registered offices at Largo Augusto 820122 Milano (MI). Awardee understands that
Data may be transferred to the Company or its Affiliates, or to any third
parties assisting with the implementation, administration and management of the
Plan, including any transfer required to Fidelity Stock Plan Services, LLC or
such other stock plan service provider as may be selected by the Company, or any
other third party with whom cash from the sale of shares of Stock acquired under
the Plan may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union, and
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections from Awardee’s country. The processing activity,
including the transfer of Awardee’s Data abroad, outside of the European Union,
as herein specified and pursuant to applicable laws and regulations, does not
require Awardee’s consent thereto as the processing is necessary for the
performance of contractual obligations related to the implementation,
administration and management of the Plan. Awardee understands that Data
processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.
Awardee understands that Data will be held only as long as is required by law or
as necessary to implement, administer and manage Awardee’s participation in the
Plan. Awardee understands that pursuant to art.7 of D.lgs 196/2003, Awardee has
the right, including but not limited to, access, delete, update, request the
rectification of Awardee’s Data and cease, for legitimate reasons, Data
processing. Furthermore, Awardee is aware that Awardee’s Data will not be used
for direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Awardees local human
representative.





--------------------------------------------------------------------------------





Grant Terms Acknowledgment. By accepting the Restricted Stock Units, Awardee
acknowledges that Awardee has received a copy of the Plan and the Award
Agreement, including this Appendix, in their entirety and fully understands and
accepts all the provisions of the Plan and the Award Agreement. Awardee further
acknowledges having read and specifically approves the following sections of the
Award Agreement: Vesting, Issuance of Stock, Termination of Employment, Tax
Withholding, Nature of Grant, Governing Law and Venue and Imposition of Other
Requirements, and the Data Privacy section in this Appendix.
Notifications
Foreign Asset/Account Reporting Information. If Awardee holds investments abroad
or foreign financial assets (e.g., cash, shares of Stock, Restricted Stock
Units) that may generate income taxable in Italy, Awardee is required to report
them on his or her annual tax returns (UNICO Form, RW Schedule) or on a special
form if no tax return is due, irrespective of their value. The same reporting
duties apply to Awardee if Awardee is a beneficial owner of the investments,
even if Awardee does not directly hold investments abroad or foreign assets.
Foreign Asset Tax. The value of the financial assets held outside of Italy by
individuals resident of Italy is subject to a foreign asset tax. Beginning in
2014, such tax is levied at an annual rate of 2 per thousand (0.2%).  The
taxable amount will be the fair market value of the financial assets (e.g.,
shares of Stock) assessed at the end of the calendar year.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. Awardee will be required to report
details of any assets held outside of Japan as of December 31 (including shares
of Stock acquired under the Plan), to the extent such assets have a total net
fair market value exceeding ¥50 million. Such report will be due by March 15
each year. Awardee should consult with his or her personal tax advisor as to
whether the reporting obligation applies to Awardee and whether Awardee will be
required to report details of his or her outstanding Restricted Stock Units, as
well as shares of Stock, in the report.
KOREA
Notifications
Exchange Control Information. Korean residents who realize US$500,000 or more in
income from the sale of shares of Stock acquired under the Plan or the receipt
of cash dividends in a single transaction are required to repatriate the
proceeds back to Korea within eighteen months of receipt.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  Awardee should consult with his or her personal
tax advisor to determine any personal reporting obligations.
MALAYSIA
Terms and Conditions
Data Privacy. The following provisions replace in its entirety the “Data
Privacy” section of the Award Agreement:





--------------------------------------------------------------------------------





Awardee hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Award Agreement and any other Plan
participation materials by and among, as applicable, the Employer, the Company
and any Affiliates or any third parties authorized by same in assisting in the
implementation, administration and management of Awardee’s participation in the
Plan. 
Awardee may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about Awardee,
including, but not limited to, his or her name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of Awardee’s participation in the Plan, details
of all Restricted Stock Units or any other entitlement to shares of stock
awarded, cancelled, exercised, vested, unvested or outstanding in Awardee’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
Awardee also authorizes any transfer of Data, as may be required, to Fidelity
Stock Plan Services, LLC or such other stock plan service provider as may be
selected by the Company from time to time, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any shares of Stock acquired upon vesting and settlement of the Restricted Stock
Units are deposited.  Awardee acknowledges that these recipients may be located
in Awardee’s country or elsewhere, and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections to Awardee’s
country, which may not give the same level of protection to Data.  Awardee
understands that he or she may request a list with the names and addresses of
any potential recipients of Data by contacting his or her local human resources
representative. Awardee authorizes the Company, the stock plan service provider
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing Awardee’s
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Awardee’s participation in the Plan. Awardee understands that Data
will be held only as long as is necessary to implement, administer and manage
his or her participation in the Plan.
Penerima Anugerah dengan ini secara eksplicit, secara sukarela dan tanpa
sebarang keraguan mengizinkan pengumpulan, penggunaan dan pemindahan, dalam
bentuk elektronik atau lain-lain, data peribadinya seperti yang dinyatakan dalam
Perjanjian Penganugerahan ini dan apa-apa bahan penyertaan Pelan oleh dan di
antara, sebagaimana yang berkenaan, Majikan, Syarikat dan Syarikat Sekutu atau
mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk membantu dalam
pelaksanaan, pentadbiran dan pengurusan penyertaan Penerima Anugerah dalam Pelan
tersebut.
Sebelum ini, Penerima Anugerah mungkin telah membekalkan Syarikat dan Majikan
dengan, dan Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu
tentang Penerima Anugerah, termasuk, tetapi tidak terhad kepada, namanya, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan Penerima Anugerah dalam Pelan tersebut, butir-butir semua Unit Saham
Terbatas atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun bagi faedah
Penerima Anugerah (“Data”), untuk tujuan yang eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan tersebut.
Penerima Anugerah juga memberi kuasa untuk membuat apa-apa pemindahan Data,
sebagaimana yang diperlukan, kepada Fidelity Stock Plan Services, LLC atau
pembekal perkhidmatan pelan saham yang lain sebagaimana yang dipilih oleh
Syarikat dari semasa ke semasa, yang membantu Syarikat dalam pelaksanaan,
pentadbiran dan pengurusan Pelan tersebut dan/atau dengan sesiapa yang
mendepositkan syer-syer Saham yang diperolehi melalui pemberian hak dan
penyelesaian Unit-unit Saham Terbatas. Penerima Anugerah mengakui bahawa
penerima-penerima ini mungkin berada di negara Penerima Anugerah atau di tempat
lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza daripada negara
Penerima Anugerah, yang mungkin tidak boleh memberi tahap perlindungan yang sama
kepada Data. Penerima Anugerah faham bahawa dia boleh meminta senarai nama dan
alamat mana-mana penerima Data dengan menghubungi wakil sumber manusia
tempatannya. Penerima Anugerah memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Penerima Anugerah dalam Pelan tersebut untuk menerima,
memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik
atau lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaannyadalam Pelan tersebut. Penerima Anugerah faham bahawa
Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaannya dalam Pelan tersebut.






--------------------------------------------------------------------------------





Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. Awardee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case,
without cost, by contacting in writing his or her local human resources
representative, whose contact details are Peh Soo Lin, soolin.peh@citrix.com,
tel number : +65 67255310.  Further, Awardee understands that he or she is
providing the consents herein on a purely voluntary basis.  If Awardee does not
consent, or if Awardee later seeks to revoke the consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the consent is that the
Company would not be able to grant future Restricted Stock Units or other equity
awards to Awardee or administer or maintain such awards.  Therefore, Awardee
understands that refusing or withdrawing his or her consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of the refusal to consent or withdrawal of consent, Awardee understands that he
or she may contact his or her local human resources representative.


Penerima Anugerah faham bahawa Data akan dipegang hanya untuk tempoh yang
diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaannya dalam
Pelan tersebut. Penerima Anugerah faham bahawa dia boleh, pada bila-bila masa,
melihat data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatannya , di mana
butir-butir hubungannya adalah Peh Soo Lin, soolin.peh@citrix.com, tel number
+65 67255310. Selanjutnya, Penerima Anugerah memahami bahawa dia memberikan
persetujuan di sini secara sukarela. Jika Penerima Anugerah tidak bersetuju,
atau jika Penerima Anugerah kemudian membatalkan persetujuannya , status
pekerjaan atau perkhidmatan dan kerjayanya dengan Majikan tidak akan terjejas;
satunya akibat buruk jika dia tidak bersetuju atau menarik balik persetujuannya
adalah bahawa Syarikat tidak akan dapat memberikanUnit-unit Saham Terbatas pada
masa depan atau anugerah ekuiti lain kepada Penerima Anugerah atau mentadbir
atau mengekalkan anugerah tersebut. Oleh itu, Penerima Anugerah faham bahawa
keengganan atau penarikan balik persetujuannya boleh menjejaskan keupayaannya
untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut mengenai
akibat keengganannya untuk memberikan keizinan atau penarikan balik keizinan,
Penerima Anugerah fahami bahawa dia boleh menghubungi wakil sumber manusia
tempatannya .





Notifications
Director Notification Obligation. If Awardee is a director of the Company's
Malaysian Affiliate, he or she is subject to certain notification requirements
under the Malaysian Companies Act. Among these requirements is an obligation to
notify the Malaysian Affiliate in writing when Awardee receives or disposes of
an interest (e.g., Restricted Stock Units or Stock) in the Company or any
related company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.


MEXICO
Terms and Conditions
Modification. By accepting the Restricted Stock Units, Awardee understands and
agrees that any modification of the Plan or the Award Agreement or its
termination shall not constitute a change or impairment of the terms and
conditions of employment.
Policy Statement. By accepting the Restricted Stock Units, Awardee acknowledges
that the Company, with registered offices at 851 West Cypress Creek Road, Fort
Lauderdale, Florida 33309, U.S.A. is solely responsible for the administration
of the Plan. Restricted Stock Units further acknowledges that participation in
the Plan and the acquisition of Stock does not, in any way, establish an
employment relationship between Awardee and the Company since he or she is
participating in the Plan on a wholly commercial basis and the sole employer is
Citrix Sistemas de Mexico, S. de R.L. de C.V. (“Citrix-Mexico”). Based on the
foregoing, Awardee expressly acknowledges that the Plan and the





--------------------------------------------------------------------------------





benefits that he or she may derive from participation in the Plan do not
establish any rights between Awardee and the Employer, Citrix-Mexico, and do not
form part of the employment conditions and/or benefits provided by
Citrix-Mexico.
Awardee further understands that the Award the Company is making under the Plan
is unilateral and discretionary and, therefore, the Company reserves the
absolute right to amend and/or discontinue it at any time, without any
liability.
Plan Document Acknowledgment. By accepting the Restricted Stock Units, Awardee
acknowledges that he or she has received copies of the Plan, has reviewed the
Plan and the Award Agreement in their entirety, and fully understands and
accepts all provisions of the Plan and the Award Agreement.
In addition, by accepting the Restricted Stock Units, Awardee further
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions in the “Nature of Grant” section, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company and any Affiliate are not
responsible for any decrease in the value of the shares of Stock underlying the
Restricted Stock Units.
Finally, Awardee hereby declares that he or she does not reserve any action or
right to bring any claim against the Company for any compensation or damages as
a result of his or her participation in the Plan and therefore grants a full and
broad release to the Employer, the Company and any Affiliate with respect to any
claim that may arise under the Plan.
Spanish Translation
Términos y Condiciones
Modificación. Al aceptar las Unidades de Acciones Restringidas, el Participante
reconoce y acuerda que cualquier modificación al Plan o al Acuerdo de
Otorgamiento del mismo o su terminación, no constituyen un cambio o desmejora en
los términos y condiciones de su empleo.
Declaración de Política. Al aceptar las Unidades de Acciones Restringidas, el
Participante reconoce y acuerda que la Compañía, con oficinas registradas
ubicadas en 851 West Cypress Creek Road, Fort Lauderdale, Florida 33309, U.S.A.,
es la única responsable de la administración del Plan. Adicionalmente, el
Participante reconoce que su participación en el Plan, así como la adquisición
de Acciones, no genera de ninguna manera una relación de trabajo entre el
Participante y la Compañía, ya que su participación en el Plan es de carácter
comercial únicamente y su único empleador es Citrix Sistemas de Mexico, S. de
R.L. de C.V. (“Citrix-México”). Derivado de lo anterior, el Participante
expresamente reconoce que el Plan y los beneficios que del mismo derivan, no
generan ninguna clase de derecho entre el Participante y el Patrón
Citrix-México, y no forman parte de las condiciones de trabajo y/o beneficios
entregados por Citrix-México.
Además de lo anterior, el Participante entiende y reconoce que el premio
otorgado bajo este plan se entrega en forma unilateral y discrecional por parte
de la Compañía, y por tanto, ésta última se reserva el derecho de modificarlo
y/o interrumpirlo en cualquier momento, sin responsabilidad alguna.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento, el
Participante reconoce que ha recibido copias del Plan, ha revisado el mismo, al
igual que la totalidad del Acuerdo de Otorgamiento, y que ha entendido y
aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo de Otorgamiento.
Adicionalmente, al aceptar el Acuerdo de Otorgamiento, el Participante reconoce
que ha leído y aprobado específica y expresamente los términos y condiciones
contenidos en el apartado “Naturaleza del Otorgamiento”, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el Plan y la participación en el mismo
es ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, así como su Sociedad
Controlante, Subsidiaria o





--------------------------------------------------------------------------------





filiales no son responsables por cualquier disminución en el valor de las
Unidades de Acciones Restringidas en relación a las Unidades de Acción.
Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una demanda en contra de la Compañía por compensación o daños y
perjuicios como resultado de su participación en el Plan y, en consecuencia,
otorga el más amplio finiquito al Empleador, así como a la Compañía, a su
Sociedad Controlante, Subsidiaria o filiales con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
WARNING
This is an offer of Restricted Stock Units which, upon vesting in accordance
with the terms of the Award Agreement, will be converted into shares of Stock in
Citrix Systems, Inc. The shares of Stock, if issued, will give Awardee a stake
in the ownership of Citrix Systems, Inc. In that case, Awardee could receive a
return if Citrix Systems, Inc. becomes more valuable, and Awardee may also
receive dividends, if Citrix Systems, Inc. decides to pay them.
If Citrix Systems, Inc. runs into financial difficulties and is wound up,
shareholders will be paid after all other creditors have been paid. In that
case, Awardee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, Awardee may not be given all the information
usually required. Awardee will also have fewer other legal protections for this
investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing to participate in the Plan.
The shares of Stock are quoted or approved for trading on the Nasdaq Global
Selection Market. This means that, if Awardee vests in Restricted Stock Units
and shares of Stock are issued to Awardee, Awardee can sell his or her
investment on the Nasdaq Global Selection Market if there are buyers for it. If
Awardee sells his or her investment, the price he or she get may vary depending
on factors such as the financial condition of Citrix Systems, Inc. Awardee may
receive less than the full amount that he or she paid for it, if anything.
For information on risk factors impacting Citrix Systems, Inc.’s business that
may affect the value of the shares of Stock, Awardee should refer to the risk
factors discussion in Citrix Systems, Inc.’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available online at www.sec.gov, as well as on the
Company's website at www.citrix.com (please see “SEC Filings” under “Investor
Relations”).
For more details on the terms and conditions of the Restricted Stock Units,
please refer to this Award Agreement, the Plan and the Information Statement
which are available on the Citrix intranet site and free of charge on request
via email to Citrix Systems, Inc. at EmployeeServices-Stock@citrix.com.
NORWAY
There are no country-specific provisions.





--------------------------------------------------------------------------------





POLAND
Notifications
Exchange Control Information. If Awardee holds foreign securities (including
shares of Stock) and maintains accounts abroad, Awardee may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN7,000,000, Awardee
must file a report on the transactions and balances of the accounts on a
quarterly basis.
Further, if Awardee transfers funds in excess of €15,000 into Poland in
connection with the sale of shares of Stock or the receipt of dividends, the
funds must be transferred via a bank account. Awardee is required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such transaction occurred.
RUSSIA
Notifications
Securities Law Information. The Award Agreement, including this Appendix, the
Plan and all other materials that Awardee may receive regarding participation in
the Plan do not constitute advertising or an offering of securities in Russia. 
Absent any requirement under local law, the issuance of shares of Stock under
the Plan has not and will not be registered in Russia and, therefore, the shares
described in any Plan-related documents may not be offered or placed in public
circulation in Russia.  Awardee is not permitted to sell Stock directly to a
Russian legal entity or resident.  Any sale of Stock must be made only on the
Nasdaq Global Select Market where the shares of Stock are currently listed and
only through a U.S. broker.
U.S. Transaction.  Any shares of Stock issued to Awardee under the Plan shall be
delivered to Awardee through a brokerage account in the U.S.  In no event will
shares of Stock be issued to Awardee and/or Stock certificates or other
instruments be delivered to Awardee in Russia.
Exchange Control Information. Awardee may hold shares of Stock in his or her
brokerage account in the U.S.  However, Awardee must repatriate the proceeds
from the sale of Stock acquired under the Plan to Russia immediately after
receipt.  Such proceeds must be initially credited to Awardee through a foreign
currency account at an authorized bank in Russia.  After the proceeds are
initially received in Russia, they may be further remitted to foreign banks in
accordance with Russian exchange control laws. 
Awardee is encouraged to contact his or her personal advisor before vesting of
the Restricted Stock Units and remitting any sale proceeds to Russia as exchange
control requirements may change.
Foreign Asset/Account Reporting Notification.  Russian residents will be
required to notify the Russian tax authorities within one month of opening or
closing a foreign bank account or of changing any account details. Effective as
of January 1, 2015, Russian residents are also required to file with the Russian
tax authorities reports of the transactions in their foreign bank accounts. 
Russian residents should consult with their personal tax advisor for additional
information about these reporting obligations.
Labor Law Information. If Awardee continues to hold shares of Stock acquired at
vesting of the Restricted Stock Units after an involuntary termination of
employment, Awardee may not be eligible to receive unemployment benefits in
Russia.
SINGAPORE
Notifications
Securities Law Information. The Award is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged





--------------------------------------------------------------------------------





or registered as a prospectus with the Monetary Authority of Singapore. Awardee
should note that the Award is subject to section 257 of the SFA and Awardee will
not be able to make any subsequent sale in Singapore of the shares acquired
through the vesting of the Restricted Stock Units or any offer of such sale in
Singapore unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.
Director Notification Obligation. Directors of a Singapore Affiliate are subject
to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Affiliate in writing of an interest (e.g.,
Restricted Stock Units, shares of Stock, etc.) in the Company or any Affiliate
within two days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when the shares are sold), or (iii)
becoming a director.
SOUTH AFRICA
Terms and Conditions
Tax Withholding. The following provision supplements the “Tax Withholding”
section of the Award Agreement:
By accepting the Restricted Stock Units, Awardee agrees that, immediately upon
vesting of the Restricted Stock Units, Awardee will notify the Employer of the
amount of any gain realized. If Awardee fails to advise the Employer of the gain
realized upon vesting, Awardee may be liable for a fine.
Notifications
Exchange Control Information. To participate in the Plan, Awardee must comply
with exchange control rules in South Africa, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from Awardee’s
failure to comply with applicable laws. Because the exchange control regulations
are subject to change, Awardee should consult Awardee’s personal advisor prior
to vesting of Restricted Stock Units to ensure compliance with current
regulations.
SPAIN
Terms and Conditions
Nature of Grant. This provision supplements the “Nature of Grant” section of the
Award Agreement:
In accepting the Restricted Stock Units, Awardee consents to participation in
the Plan and acknowledges that he or she has received a copy of the Plan.
Further, Awardee understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Restricted Stock Units under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any Award will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing basis. Consequently, Awardee
understands that the Award is granted on the assumption and condition that the
Restricted Stock Units or the shares of Stock acquired upon settlement shall not
become a part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, Awardee understands that this Award would not be made to Awardee but
for the assumptions and conditions referred to above; thus, Awardee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any Award shall be
null and void.
Awardee also understands and agrees that, as a condition of the grant and
vesting of the Restricted Stock Units, the termination of Awardee’s employment
for any reason (including the reasons listed below), the Restricted Stock Units
will cease vesting immediately effective on the date of Awardee’s termination of
employment. This will be the case, for example, even in the event of a
termination of Awardee’s employment by reason of, but not limited to,
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
dismissal on objective grounds, whether adjudged or recognized to be with or
without cause,





--------------------------------------------------------------------------------





material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer and under
Article 10.3 of the Royal Decree 1382/1985. Awardee acknowledges that he or she
has read and specifically accepts the conditions referred to in the “Termination
of Employment” and “Nature of Grant” sections of the Award Agreement.
Notifications
Securities Law Information. The grant of the Restricted Stock Units and the
shares of Stock issued pursuant to the vesting of the Restricted Stock Units are
considered a private placement outside of the scope of Spanish laws on public
offerings and issuances of securities.
Exchange Control Information. To participate in the Plan, Awardee must comply
with exchange control regulations in Spain. The acquisition of shares of Stock
upon vesting of the Restricted Stock Units and the sale of shares of Stock must
be declared on Form D-6, for statistical purposes, to the Dirección General de
Comercio e Inversiones (the “DGCI”) of the Ministry of Industry, Tourism and
Commerce. Generally, the D-6 form must be filed each January while the shares
are owned or to report the sale of shares of Stock.
Whenever receiving foreign currency payments derived from the ownership of Stock
(i.e., cash dividends or sale proceeds) exceeding €50,000, Awardee must inform
the financial institution receiving the payment of the basis upon which such
payment is made. Awardee will need to provide the institution with the following
information: (i) Awardee’s name, address, and fiscal identification number; (ii)
the name and corporate domicile of the Company; (iii) the amount of the payment;
(iv) the currency used; (v) the country of origin; (vi) the reasons for the
payment; and (vii) any further information that may be required.
Foreign Asset/Account Reporting Information. To the extent that Awardee holds
rights or assets (e.g., shares of Stock or cash held in a bank or brokerage
account) outside of Spain with a value in excess of €50,000 per type of right or
asset (e.g., shares of Stock, cash, etc.) as of December 31 each year, Awardee
will be required to report information on such rights and assets on his or her
tax return for such year. After such rights and assets are initially reported,
the reporting obligation will only apply for subsequent years if the value of
any previously-reported rights or assets increases by more than €20,000. The
reporting must be completed by March 31 following the end of the relevant year.
It is Awardee’s responsibility to comply with these reporting obligations, and
Awardee should consult with his or her personal tax and legal advisors in this
regard.
In addition, Awardee is required to electronically declare to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), as well as
the securities (including shares of Stock acquired under the Plan) held in such
accounts if the value of the transactions for all such accounts during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceeds €1,000,000.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Information. The Award is considered a private offering in
Switzerland and is therefore not subject to registration.





--------------------------------------------------------------------------------





TAIWAN
Notifications
Securities Law Information. This Restricted Stock Units and the shares of Stock
to be issued pursuant to the Plan are available only for employees of the
Company and its Affiliates. The Award is not a public offer of securities by a
Taiwanese company.
Exchange Control Information. Awardee may acquire foreign currency (including
proceeds from the sale of shares of Stock) into Taiwan up to US$5,000,000 per
year. If the transaction amount is TWD$500,000 or more in a single transaction,
Awardee must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank. If the
transaction amount is US$500,000 or more, Awardee may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Awardee should consult his or her personal advisor to ensure compliance with
applicable exchange control laws in Taiwan.
TURKEY
Terms and Conditions
Securities Law Information. By accepting the Restricted Stock Units, Awardee
understands and agrees that he or she is not permitted to sell any shares of
Stock acquired under the Plan in Turkey. The shares of Stock are currently
traded on the Nasdaq Global Select Market, which is located outside of Turkey,
under the ticker symbol “CTXS” and the shares may be sold through this exchange.
Notifications
Exchange Control Information. Awardee may be required to engage a Turkish
financial intermediary to assist with the sale of shares of Stock acquired under
the Plan even where the sale takes place on a stock exchange outside Turkey as
required for securities law reasons. Awardee should not need to engage a Turkish
financial intermediary with respect to the acquisition of shares of Stock
because no consideration is paid by Awardee for such shares. As Awardee is
solely responsible for complying with the financial intermediary requirements
and their application to participation in the Plan is uncertain, Awardee should
consult with his or her personal legal advisor prior to the vesting of the
Restricted Stock Units or any sale of shares of Stock to ensure compliance.
THAILAND
Notifications
Exchange Control Information. Awardee must repatriate the proceeds from the sale
of shares of Stock and any cash dividends received in relation to the shares to
Thailand immediately upon receipt if the amount of such proceeds received in a
single transaction is US$50,000 or more. Awardee must then either convert the
funds to Thai Baht or deposit the proceeds in a foreign currency deposit account
maintained by a bank in Thailand within 360 days of remitting the proceeds to
Thailand. If the amount of the proceeds is equal to or greater than US$50,000,
Awardee must specifically report the inward remittance to the Bank of Thailand
on a Foreign Exchange Transaction Form.
If Awardee does not comply with this obligation, Awardee may be subject to
penalties assessed by the Bank of Thailand. Because exchange control regulations
change frequently and without notice, Awardee should consult a legal advisor
before selling shares of Stock to ensure compliance with current regulations. It
is Awardee’s responsibility to comply with exchange control laws in Thailand,
and neither the Company nor the Employer will be liable for any fines or
penalties resulting from Awardee’s failure to comply with applicable laws.





--------------------------------------------------------------------------------





UNITED ARAB EMIRATES
Notifications
Securities Law Information. This statement, the Award Agreement, the Plan and
any other documents Awardee may receive in connection with the Restricted Stock
Units is intended only for distribution to select employees of the Employer
(“Citrix Dubai”) and must not be delivered to, or relied on, by any other
person.
The Restricted Stock Units to which the Award Agreement relates is granted under
the Plan to select employees of Citrix Dubai only and is intended to provide
employees located in the United Arab Emirates with an incentive to contribute to
the success of the Company.
Any securities (i.e., shares of Stock) acquired under the Plan may be subject to
restrictions on their resale. Prospective acquirors of the securities offered
should conduct their own due diligence with respect to the securities. If
Awardee does not understand the contents of this statement, the Plan or the
Award Agreement, he or she should consult an authorized financial advisor.
The Ministry of Economy, Dubai Department of Economic Development, Emirates
Securities and Commodities Authority and Central Bank do not have any
responsibility for reviewing or verifying any documents in connection with this
statement, the Plan or the Award Agreement, nor have they reviewed, verified or
approved this statement, the Plan, the Award Agreement or any of the information
set forth therein.
UNITED KINGDOM
Terms and Conditions
Payment of Restricted Stock Units. This provision supplements the “Issuance of
Stock” section of the Award Agreement:
The grant of the Award does not provide any right for Awardee to receive a cash
payment and the Restricted Stock Units are payable in Stock only. This provision
is without prejudice to the application of the “Tax Withholding” section of the
Award Agreement.
Tax and National Insurance Contributions Acknowledgement. The following
provision supplements the “Tax Withholding” section of the Award Agreement:
Awardee agrees that if payment or withholding of income tax due in connection
with the vesting of the Restricted Stock Units, or the release or assignment of
the Restricted Stock Units for consideration, or the receipt of any other
benefit in connection with the Restricted Stock Units (the “Taxable Event”), is
not made within 90 days after the end of the UK tax year in which the Taxable
Event occurred or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by Awardee to the Employer,
effective on the Due Date. Awardee agrees that the loan will bear interest at
the then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”) and
will be immediately due and repayable by Awardee, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in the “Tax Withholding” section in the Award Agreement. Notwithstanding the
foregoing, if Awardee is an executive officer or director of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), Awardee shall not be eligible for a loan from the Company to cover the
income tax due. In the event that Awardee is an executive officer or director
and income tax is not collected from or paid by Awardee by the Due Date, the
amount of any uncollected income tax may constitute a benefit to Awardee on
which additional income tax and national insurance contributions (“NICs”) may be
payable. Awardee understands that he or she will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company and/or the Employer
(as appropriate) for the value of employee NICs due on this additional benefit
which the Company and/or the Employer may recover from Awardee by any of the
means set forth in the “Tax Withholding” section of the Award Agreement.





--------------------------------------------------------------------------------





Joint Election. As a condition of Awardee’s participation in the Plan, Awardee
agrees to accept any liability for secondary Class 1 NICs which may be payable
by the Company and/or the Employer in connection with the Restricted Stock Units
and any event giving rise to Tax-Related Items (the “Employer’s NICs”). Without
limitation to the foregoing, Awardee agrees to enter into a joint election with
the Company and/or the Employer (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Employer’s NICs to Awardee.
Awardee further agrees to execute such other joint elections as may be required
between Awardee and any successor to the Company and/or the Employer. Awardee
further agrees that the Company and/or the Employer may collect the Employer’s
NICs from him or her by any of the means set forth in the “Tax Withholding”
section of the Award Agreement.
If Awardee does not enter into a Joint Election, if approval of the Joint
Election has been withdrawn by HMRC, if the Joint Election is revoked by the
Company or the Employer (as applicable), or if the Joint Election is jointly
revoked by Awardee and the Company or the Employer, as applicable, the Company,
in its sole discretion and without any liability to the Company or the Employer,
may choose not to issue or deliver any shares of Stock or proceeds from the sale
of shares to Awardee upon vesting of the Restricted Stock Units.
* * * * *





